Title: Tobias Lear to Oliver Evans, 26 January 1792
From: Lear, Tobias
To: Evans, Oliver



Sir,
Philadelphia, Jany 26th 1792.

The President presuming from your general acquaintance with Mills and Millers, that you will be able to give him the best information of the annual sum for which he can obtain a first rate Miller, that is, one capable of taking charge of a merchant mill, for his mill in Virginia, in addition to the perquisites which he

allows to his present miller, and which will be here stated, has directed me to write to you for that purpose.
The present miller has provided for him a good and convenient dwelling house, within a few yards of the mill, with a Garden adjoining, sufficiently large to raise such vegetables and garden roots as are necessary for his family—and other accommodations suited to such a dwelling—he is furnished with a Cow and keeping for the same—he receives 5,00 wt of Pork per annum—is permitted to keep as many dunghill fowls as he may have occasion for in his family (but is not allowed to raise any for sale)—and has his wood found him and brought to his door. There is moreover a smart young negro man who acts as an Assistant in the mill. in which business he has been employed for several years, and of course may be calculated upon as understanding the common and ordinary business of a mill.
The present miller by his agreement (which would also be expected from any other) is to superintend a Cooper’s shop, which is within a few rods of the mill, where two negro men and a boy are kept at work, and to work at the business himself when he is not actually engaged in the mill, he is likewise to do any small repairs to the mill which may be necessary, such as putting in cogs &c. and such things as do not require the aid of a professed Mill-wright. The duties at this mill are far from being heavy; for from the month of April to the month of November there is scarcely water enough to grind for the President’s own people—and at other times there is not always work enough to keep her employed. But a miller who may be engaged must not calculate from these circumstances, upon being idle any part of his time; for it is the Presidents intention, if practicable, to turn such streams into his Mill-Race as will keep her going at all times—and if that should not be done, the Coopers business will give employment to an industrious man. As to the situation of the Mill &c. your brother, who was there last fall, can give the best information.
Upon this view of the matter, the President wishes you to let him know for what annual sum, in addition to the before mentioned perquisites, he could be able to obtain such a miller as is before mentioned: and likewise to inform him of the wages and perquisites (if any) that are given to such a person at the Brandy Wine and other noted Mills.

The President will be thankful for this information as soon as it can be obtained, in order that he may be able therefrom to make arrangements with respect to his mill immediately. If you know of any complete Miller that can be obtained about the last of may next—you will be so good as to let the President know his name, abode—and other qualities; the first of June being the day when the year for which his miller is engaged, expires, he must determine three months before that time whether he shall engage him for another year, or get a new one. A married Man with a small family would be preferred to a single one, as his inducements to be absent would be less.

Tobias Lear.

